        Case 1:20-cr-00015-PKC Document 147-1 Filed 09/06/21 Page 1 of 3



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 21, 2021

VIA EMAIL

Brian Edward Klein
Waymaker LLP
777 S. Figueroa Street Suite 2850
Los Angeles, CA 90017
Email: bklein@waymakerlaw.com

Sean Stephen Buckley
Kobre & Kim LLP
800 Third Avenue
Suite 6th Floor, 10022
New York, NY 10017
Email: Sean.Buckley@kobrekim.com

       Re:      United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Counsel:

        Based on your request, this letter provides notice, pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”), of certain expert testimony that the
Government intends to offer during its case-in-chief at trial. The Government reserves the right to
call additional expert witnesses, and will promptly provide notice if the Government elects to do
so.

                                       Celeste L. Arrington

        At trial, the Government expects to offer testimony from Dr. Celeste L. Arrington, an
expert in North Korean politics and history. Dr. Arrington is a professor at the George Washington
University where she teaches about, among other things, the politics of North and South Korea.

        Dr. Arrington is expected to testify about the history and basis for United Nations, United
States, and international sanctions against the Democratic People’s Republic of Korea (“DPRK”
or “North Korea”), and about particular concepts discussed by Griffith at the 2019 Pyongyang
        Case 1:20-cr-00015-PKC Document 147-1 Filed 09/06/21 Page 2 of 3
                                                                                          Page 2




Blockchain and Cryptocurrency Conference, or raised by Griffith in his interviews with FBI. See
United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (expert testimony admissible to
“help a jury understand unfamiliar terms and concepts”). In particular, the Government anticipates
eliciting testimony from Dr. Arrington regarding the following topics:

o Sanctions. The United Nations, United States, and other international actors have imposed
  sanctions on the DPRK based on, among other things, North Korea’s development of nuclear
  weapons, other weapons programs, and human rights abuses. These sanctions include, among
  other things, limits on trade, luxury goods, and access to international banking and finance.
  The sanctions are intended to change the conduct of DPRK leadership, punish for human
  rights abuses, and prevent the DPRK form securing materials needed for its weapons
  programs. These sanctions have become more comprehensive over time and have made it
  difficult to secure goods inside the DPRK.

o Peace. The term peace is commonly understood inside North Korea to signify an end to
  outside pressure on the DPRK regime, including, the military threat from the United States
  and South Korean military alliance as well as the Korean war.

o Juche. Juche roughly translates to “self-reliance” and is a thought system based on the idea
  that the DPRK must be self-sufficient in every way, including economic and military
  independence. The Juche ideology was developed in the 1950s in response to the subjugation
  of the North Korean people under foreigners. At present, Juche is used to control the
  population through, among other things, requiring DPRK citizens to make sacrifices in the
  spirit of Juche to ensure an independent North Korea.

o Otto Warmbier. Otto Warmbier was an American citizen who traveled to the DPRK as part
  of a tourist group and was arrested by authorities in the DPRK. After a public trial and
  conviction, Warmbier remained in the DPRK for approximately seventeen months and was
  eventually returned to the United States in a coma. Warmbier died shortly thereafter.

       Attached is a copy of Dr. Arrington’s resume.

                                       CART Examiners

       At trial, the Government also expects to offer testimony from Victoria R. Tenpenny, Nicole
C. Kwasnaza, Christian M. Isolda, Ramiro E. Mendez, Peter R. Conroy, and Louis DiOrio. Each
of these witnesses is a Forensic Examiner with the Federal Bureau of Investigation (“FBI”)
assigned to the Computer Analyst Response Team (“CART”). The Government expects that these
examiners will testify regarding the forensic analysis of electronic devices and digital accounts
recovered and searched during the course of this investigation. More specifically, the Government
expects that the examiners will testify about extractions of the following devices and search
        Case 1:20-cr-00015-PKC Document 147-1 Filed 09/06/21 Page 3 of 3
                                                                                              Page 3




warrant returns: Griffith’s Cellphone (USAO_000427), Griffith’s iPad (USAO_001560),
Griffith’s iCloud (USAO_001559), Griffith’s laptop (USAO_001647), Wtness-2’s drives (3502-
12.0545, 3502-13.00001, 3502-14.0001), Griffith’s Singaporean devices (USAO_ 009083-
009087), and Griffith’s MacBook (USAO_008793-008794).

        Attached are copies of the resumes of Victoria R. Tenpenny, Nicole C. Kwasnaza,
Christian M. Isolda, Ramiro E. Mendez, and Peter R. Conroy. The resume of Louis DiOrio will
follow under separate cover.

                              Conclusion and Reciprocal Disclosure

          In light of your request for the foregoing notice, the Government hereby requests reciprocal
notice under Fed. R. Crim. P. 16(b)(1)(C). In addition, the Government reiterates its request for
reciprocal disclosure of any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with this case, or copies thereof, which are in the
defendant’s possession or control, and which the defendant intends to introduce as evidence or
otherwise rely on at trial or which were prepared by a witness whom the defendant intends to call
at trial.

        The Government also reiterates its request that the defendant disclose prior statements of
witnesses he will call to testify, including expert witnesses. See Fed. R. Crim. P. 26.2; United
States v. Nobles, 422 U.S. 225 (1975). We request that such material be provided on the same basis
upon which we agree to supply the defendant with 3500 material relating to Government witnesses.


                                                      Very truly yours,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                  By: /s
                                                     Kimberly J. Ravener
                                                     Kyle A. Wirshba
                                                     Assistant United States Attorneys
                                                     (212) 637-2358 / 2493
